DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Modlin et al. (previously cited) in view of Albee et al. (US PGPub No. 2012/0308512 - previously cited), Fisher et al. (previously cited), and Agrawal et al. (previously cited) as evidenced by the Hydrogenated Catmint Oil reference (previously cited), Span® 80 reference (previously cited) and Tween® 80 reference (previously cited).
Modlin et al. teach a composition for dispersal into the air (atmosphere) in order to repel insects (see abstract). The apparatus employed is an ultrasonic repellant humidifier that vaporizes a composition that comprises an insect repellant (see column 3 lines 7-15; instant claims 1, 13, and 24). The composition is exemplified as comprising cedarwood oil and rhiodinol oil as the insect repellants, however the repellant can be other natural oils (see column 3 lines 7-10 and column 9 line 53-column 10 line 11). An exemplary composition for dispersion includes 5% repellant oil, 0.75% of emulsifier envisioned as sodium lauryl sulfate, and 94.25% water and inert ingredients (see column 9 lines 53-60; instant claims 1 and 13-14). Citronella as well as geraniol are named options for the natural repellant oil (see column 9 lines 53-57). The apparatus is taught to be able to provide thirty hours of dispersion from about two gallons of repellant composition which corresponds to about 253 ml/hr (see column 13 lines 45-48). This meets the limitation of about 250 ml/hr since there is no limiting definition for the term “about” that defines it otherwise (see instant claim 25).  The fine vapor generated by the device is taught to be more effective than a mist due to its long fallout rate which facilitates the vapor remaining airborne (see column 23 lines 36-40). Modlin et al. additionally teach that the device may be fitted with a light or audible alarm to indicate to an operator that vaporization is ongoing or pending (see column 26 lines 58-65). They also detail the usefulness of such an addition to the system to permit someone working in proximity to the device to turn the machine off prior to vaporization starting (see column 26 line 66-column 27 line 16). This suggests a desire to avoid direct application of the vaporized composition onto a human.  Modlin et al. teach the placement of the device in an area that pests come into contact with people or animals (see column 22 lines 18-29; instant claim 13). These locations include outdoor sites as well as barns, kennels, aviaries, and dairies (see column 14 lines 5-19). The barn, aviary, kennel, and dairy locales for use of the device indicate that it is structured to deter or repel insects in some interior areas (see instant claims 1 and 13-14). The device may be operated manually or via an automated program (see column 13 lines 48-63). Timing of the dispersal is taught to coincide with when the insects to be repelled are active and a host from whom the insects are to be repelled is present in the rea (see column 27 lines 34-44). Modlin et al. do not teach that the natural oil repellant is hydrogenated catmint oil or exemplify a composition that has only the three claimed ingredients.
Albee et al. teach a composition that disperses insect repellants into the air (see abstract). Amongst the named insect repellant actives, they teach natural oils that include citronella, geraniol, and catmint/catnip oil (see paragraph 33).
Fisher et al. teach that the hydrogenation of catmint oil provides an enriched source of insect repellency in the oil (see paragraphs 2-4 and 8). They teach the utility of the hydrogenated oil in protecting people and animals (see paragraph 8). They point to dihydronepetalactone, an insect repellant compound of catmint oil, as being increased by their distillation and hydrogenation process (see paragraphs 3-5 and 12). Fisher et al. highlight the volatility of the active ingredients as an advantage that facilitates its repellency around a surface to which it has been applied (see paragraph 62). Fisher et al. teach the formulation of the hydrogenated oil into various carriers where water is explicitly named (see paragraph 62). Emulsification of the hydrogenated oil into a formulation is also detailed as is its application by spray and dispersal into the air (see paragraphs 68 and 76). Fisher et al. go on to teach the concentration of the hydrogenated oil in a formulation as 0.01 to 20 wt% (see paragraphs 53 and 77).
Agrawal et al. teach that a nanoemulsion composition of citronella oil made via cavitation yields a high release rate, desirable stability and long-term insect repellency due to the small particle size achieved via the preparation technique (see page 367 first column last partial paragraph-second column first partial paragraph). The composition is composed only of water, the emulsifiers Span® 80 and Tween® 80, and citronella oil at 1% w/v where the ratio of emulsifier to oil is 0.4 (see page 368 first column last paragraph-second column fifth paragraph; instant claims 1 and 13-14). An optimization study was conducted, where the ratio of emulsifier to oil was modified by adjusting the emulsifier concentration and the best performing ratio was found to be 1 (see page 368 second column sixth paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the hydrogenated catmint oil of Fisher et al. into a nanoemulsion form like that employed for the citronella oil of Agrawal et al. and employ it as the composition dispersed by Modlin et al. The exchange of the hydrogenated catmint oil for a natural insect repellant oil of Modlin et al. would have been obvious because Albee et al. teach catmint oil as an alternative for several of the oils that are explicitly named as insect repellant natural oils by Modlin et al. and because Fisher et al. teach the hydrogenated form of this oil is enriched in the insect repellant compound in the oil. The modification is additionally obvious as the simple substitution of one known element for another in order to yield a predictable outcome. The carrier vehicle of Modlin et al. is quite similar to that of Agrawal et al. and is not limited to this exemplified embodiment. Given the teaching by Albee et al. that catnip oil and citronella oil can be delivered from the same vehicle for use as insect repellents, the application of the carrier/vehicle of Agrawal et al. to the hydrogenated catnip oil of Fisher et al. would have been obvious and had a reasonable expectation of success. The practice of this modified method of Modlin et al. then employs a composition consisting of hydrogenated catnip oil at 1% (w/v), emulsifier at 1%(w/v) and the remainder water. When the density of the Span® 80, Tween® 80, catmint oil, and water, which are all approximately 1 g/ml, is considered, the volume percent and weight percentages for the given components are equivalent. The result is a composition consisting of hydrogenated catnip oil at 1 vol%, emulsifier (Span® 80 and Tween® 80) at 1 vol% and water (see instant claims 1, 13-17, and 19-21). Adjustment of the proportions for the hydrogenated catnip oil within the range specified by Fisher et al., while maintaining the emulsifier oil ratio detailed by Agarwal et al. would follow and yields ranges of proportions for the emulsifier and hydronated catnip oil that overlap with those instantly claimed thereby rendering them obvious. (see Hydrogenated Catmint Oil reference table 2, Span® 80 reference, and Tween® 80 reference; instant claims 18 and 22-23). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Employing this composition at the dispersion rate detailed by Modlin et al. by placing their apparatus in an area from which insects are to be repelled, activating the device, and vaporizing and dispersing the formulation into the atmosphere would then follow since this is how they teach to employ their device and practice their method (see instant claim 1). Location of the device in some proximity to a host from whom the insects are to be repelled also follows since the device and the host are in the area of concern (see instant claim 13). Therefore claims 1 and 13-25 are obvious over Modlin et al. in view of Albee et al., Fisher et al., and Agarwal et al. as evidenced by the Hydrogenated Catmint Oil reference, the Tween® 80 reference, and the Span® 80 reference.

Claims 1 and 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Modlin et al. in view of Albee et al., Fisher et al., and Agarwal et al. as evidenced by the Hydrogenated Catmint Oil reference, the Tween® 80 reference, and the Span® 80 reference as applied to claims 1 and 13-25 above, and further in view of Porter et al. (previously cited).
Modlin et al. in view of Albee et al., Fisher et al., and Agarwal et al. as evidenced by the Hydrogenated Catmint Oil reference, the Tween® 80 reference, and the Span® 80 reference render obvious the limitations of instant claim 13, where the formulation employed in the method contains 1 vol% hydrogenated catmint oil, emulsifier and water where the ratio of emulsifier to oil is 1 that has been modified such that the hydrogenated catmint oil is present at 0.01 to 20 vol% and the water is adjusted accordingly. A range for the emulsifier proportion is not explicitly recited.
Porter et al. teach an essential oil and water-based formulation that is applied to the environment to repel unwanted insects (see abstract and paragraphs 11-13 and 16). The composition contains a variety of essential oils, water, a pH modifier, and an emulsifier (see paragraphs 12 and 31 and table 1). The emulsifier is present at 0 to 1 vol%, the total essential oils at 0.5 vol%, the pH modifier at 1 to 2 vol%, and the carrier solution/water at 96.5 to 98.5 vol% (see table 1). Environmental application includes broadcast spraying and misting (see paragraph 16). An example provides a combination of several essential oils that are each provided at 0.05 or 0.1 vol% and a directive that variations of 20 to 30% from the provided values are still within the bounds of those envisioned (see table 1 and paragraph 20). Several of the oils detailed by Modlin et al. as insect repellant are included amongst those employed by Porter et al., including citronella oil (see table 1 and Modlin et al. table 1) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of emulsifier in the composition of Modlin et al. in view of Albee et al., Fisher et al., and Agarwal et al. as evidenced by the Hydrogenated Catmint Oil reference, the Tween® 80 reference, and the Span® 80 reference upon the teachings by Porter et al. Given the similarity in the compositions applied by both Porter et al. and Modlin et al. as well as the same intent for their application methods, it would have been obvious to apply the teachings of Porter et al. to inform the selection of similarly suitable composition proportions. The result is a small range that overlaps with those instantly claimed, thereby rendering them obvious (see MPEP 2144.05; instant claims 22-23).  Therefore claims 1 and 13-25 are obvious over Modlin et al. in view of Albee et al., Fisher et al., Agarwal et al., and Porter et al. as evidenced by the Hydrogenated Catmint Oil reference, the Tween® 80 reference, and the Span® 80 reference.

Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered, but are unpersuasive.
The applicant highlights that Modlin et al. teach their device for exterior use and argue that this is a teaching away from interior use. Modlin et al. explicitly teach the utility of their device and process in barns, dairies, kennels, and stables which are interior spaces. While the device may not be envisioned for the interior of a residential building by Molin et al., they clearly envision its utility in the interior spaces occupied by livestock and/or animals. Thus their device is ‘structured’ for some interior spaces. Furthermore, Modlin et al. teach features of their device to protect it from outdoor/weather conditions that could be deleterious to its operation. It is not evident that such features would physically preclude the use of the device in an interior residential space, even if that locale was not originally envisioned. The applicant has provided no limiting definition for what “structured” means in the context of an interior space vs an exterior space that delineates one structure from the other. Further, recitations of a device being “structured” for use in an interior space is not the same as a device actually being employed in such a space. 
The applicant additionally argues that Albee et al. do not teach their animal repellants dispersed in the atmosphere of an interior and exterior space. The claims do not recite that the dispersion of the claimed formulation occurs in an exterior and interior space. The dispersion apparatus only need be “structured” to deter or repel insects in an interior and exterior space. Modlin et al. already teach the utility of the dispersion of various naturally occurring oil insect repellants/deterrent into the air in order to exact their function. Therefore Albee at al. need not teach this same utility in order for their teachings to be applicable to those of Modlin et al.  While Albee et al. teach a different carrier for their naturally occurring oil insect repellants/deterrent than Modlin et al., this does not change the fact that their actives serve the same purpose as those of Modlin et al. and overlap in scope with those of Modlin et al. Moreover, Albee et al. also release their insect repellant into the air in order to act, as does Modlin et al. Thus their teachings are relevant to one another.
The applicant also argues that Modlin et al. point to geraniol as being better than N,N diethyl meta toluamide (DEET) as an insect repellant and for this reason other oils would not have a reasonable expectation of success. This argument overlooks the fact that Modlin et al. explicitly teach that other oils can be employed in their invention (see column 10lines 10-11). While they do not speak specifically to catmint oil, Albee et al. also teach insect deterrence via the distribution of natural oils, such as catmint oil, into the air and Fisher et al. explicitly teach the utility of their hydrogenated catmint oil dispersed into the air as an insect repellant. Thus the combination of prior art references supports a reasonable expectation of success for the modification set forth in the rejections.
In addition, the applicant argues that one would not substitute the 5% natural repellant oil of Modlin et al. with the hydrogenated catmint oil of Fisher because of the disadvantages linked to the use of oil described by Modlin et al.  While Modlin et al. do speak to some drawbacks of employing an oil in their device, they still both teach and claim a repellant oil in the composition dispersed into the air by their ultrasonic device. Therefore these drawbacks are not enough to make the use of an oil  repellant untenable.
The applicant further argues that there was no teaching or suggestion to make the instantly claimed composition based upon that of Modlin et al. in the absence of the auxiliary ingredients exemplified by Modlin et al. The teachings of Agrawal were cited to address this issue and support a rationale for why such a modification would have been obvious. The applicant dismisses the teachings of this reference, asserting that they do not provide such support. This unsupported assertion is unpersuasive.


Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615